Citation Nr: 1445174	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-40 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a chronic respiratory disability, to include asthma, including as due to undiagnosed illness.

3.  Entitlement to an initial rating in excess of 10 percent for right face surgery with residual scars.

4.  Entitlement to an initial compensable rating for occipital neuralgia with right otalgia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that denied claims of service connection for headaches and asthma and awarded service connection with a noncompensable rating for right face surgery with residual scar.  An interim April 2010 rating decision granted an initial rating of 10 percent for right face surgery with residual scars and awarded a separate, noncompensable rating for occipital neuralgia with right otalgia.  As a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise, those claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in February 2011, when it was remanded for additional development.  The Veterans Law Judge (VLJ) who previously considered the matter is no longer employed by the Board; the matter has been reassigned to the undersigned.

In December 2010, the Veteran testified before VLJ; a transcript of the hearing is of record.  In August 2014, the Veteran was notified that the VLJ who conducted the December 2010 hearing was no longer employed at the Board.  The Veteran was provided the opportunity to request a second hearing in accordance with 38 C.F.R. § 20.707 (2013) and notified that the Board would assume he did not desire another hearing if he did not respond to the letter within 30 days.  As a response has not been received from the Veteran to date, the Board will therefore proceed with a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Board remanded the claims remaining on appeal for further evidentiary development, with respect to the claims for service connection, and to issue a statement of the case (SOC) for the requests for increased ratings (which are not properly before the Board at this time).  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999)).  Review of the claims folder reveals that, inexplicably, no action was taken on remand prior to the return of these matters to the Board.  Consequently, the Board finds that an additional remand is required to comply with the February 2011 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from June 2010 to the present (that are not already associated with the claims file).

2.  The RO should take appropriate action pursuant to 38 C.F.R. § 19.26 (2013), to include furnishing the Veteran and his representative with an appropriate statement of the case with respect to the issues of entitlement to an increased rating for right face surgery with residual scars, currently evaluated as 10 percent disabling, and entitlement to an initial compensable rating for occipital neuralgia with right otalgia.  The Veteran and his representative should be advised of need to file a timely substantive appeal if the Veteran desires to complete an appeal as to these issues.  If such occurs, the matters should be certified to the Board for appellate review.

3.  The Veteran should be scheduled for an appropriate VA examination to etiology of his headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should clearly report whether the Veteran has a chronic headache disability.  If so, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's headaches are directly related to service, to include the incident requiring surgery to his right face?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's headaches are proximately due to, or caused by, his service-connected right face surgery with residual scars and occipital neuralgia with right otalgia?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's headaches have been aggravated by his service-connected right face surgery with residual scars and occipital neuralgia with right otalgia?

A detailed rationale for all opinions expressed should be provided.

4.  The Veteran should be afforded a VA examination by a medical doctor to determine the nature, extent and appropriate diagnosis (if any) of a chronic respiratory disability, to include asthma, and to offer an opinion as to whether this condition is related in any way to his active military service.  The claims file must be made available to the examiner for review in connection with the examination.  The examination report should include a complete rationale for all opinions expressed.  For any clinical diagnosis offered, the examiner should identify the criteria for such diagnosis and the clinical observations or test results from the Veteran's examination or medical record which meet such criteria.  The examiner should also offer an opinion as to whether the diagnosed respiratory disability is at least as likely as not (a 50% or higher degree of probability) due to service.  If signs or symptoms of the claimed disorders are observed but such signs or symptoms cannot be attributed to a known medical diagnosis, the examiner should so state.

5.  The AOJ should then review the record, ensure that all development sought is completed, and then readjudicate the claims of service connection for headaches and a chronic respiratory disability, to include asthma.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



